HARDY, Judge.
This is an expropriation suit in which the State, through the Department of Highways, originally appropriated 18.133 acres, for which it deposited, as allegedly adequate compensation, the sum of $13,146.00. Some ten months later a small additional tract was taken, for which a deposit was made of $121.00.
Subsequent to the initiation of these proceedings the defendant died testate and the proper heirs have been substituted as parties defendant.
From judgment in favor of defendants, allowing an additional award of $13,965.40, the plaintiff has appealed.
In the evaluation made by the district court the following items were allowed:
1. 412.25 feet by 200 feet at $30.00 per front foot $12,487.50
2. 11.233 acres at $700.00 per acre 7,856.10
3. 5 acres at $300.00 per acre 1,500.00
4. Allowance of severance taxes based on approximately 80% of the value of 8.73 acres 4,888.80
5. Improvements 500.00 $27,232.40
Less Deposit 13,267.00
Balance of judgment $13,965.40
There appears to be no real basis of contest of Items 3, 4 and 5, and the issue thus presented resolves itself into a determination as to the front foot value and the acreage value designated as Items 1 and 2 above.
This case is remarkably similar to that of State Department of Highways v. Treat, La.App., 163 So.2d 578, which has been recently decided.
*430The issues involved are identical, that is, whether the property should be treated as industrial acreage. Many of the same witnesses on behalf of plaintiff and defendant were produced, and the facts are parallel.
For the reasons set forth in the Treat case, supra, we have concluded that the valuation should be placed upon an acreage basis. Because of the location of the property slightly nearer the City of Minden, it appears reasonable to raise the per acreage valuation from $700.00 to $800.00 after eliminating the front footage item. Since there is no reasonable ground for complaint by either party as to the other valuations, we accept the same as determined by the district court.
Our appreciation of the valuation of the acreage taken, accordingly, may be broken down into the following items:
1. 13.133 acres at $800.00 per acre $10,506.40
2. 5 acres at $300.00 per acre 1,500.00
3. Severance damages 4,888.80
4. Improvements 500.00
Total $17,395.20
Accordingly, the judgment appealed from is amended by reducing the principal sum of the amount awarded to $17,395.20, less the deposit of $13,267.00 heretofore made.
It is further ordered, adjudged and decreed that the interest on the amounts due from the respective dates thereof be adjusted by the parties. Costs of this appeal are taxed against defendants-appellees.
As amended the judgment appealed from is affirmed.